Title: [Diary entry: 3 June 1791]
From: Washington, George
To: 

Friday 3d. Took my leave of the Governr. whose intention was to have atten[d]ed me to the line, but for my request that he would not; and about 4 Oclock proceeded on my journey. Breakfasted at troublesome Iron works (called 15, but which is at least) 17 Miles from Guilford partly in Rain and from my information or for want of it was obliged to travel 12 miles further than I intended to day—to one Gatewoods within two Miles of Dix’ ferry over the Dan, at least 30 Miles from the Iron works. The Lands over which I passed this day were of various qualities and as I approached the Dan, were a good deal covered with pine. In conversing with the Governor on the State of Politics in No. Carolina I learnt with pleasure that opposition to the Genl. Government, & the discontents of the people were subsiding fast and that he should, so soon as he received the Laws which he had written to the Secretary of State for, issue his proclamation requiring all Officers & members of the Governmt. to take the Oaths prescribed by Law. He seems to condemn the Speculators in Lands and the purchases from the State of Georgia, & thinks as every sensible & disinterested man must that schemes of that sort must involve the Country in trouble—perhaps in blood.